Citation Nr: 0426124	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  96-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected Raynaud's disease.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran has since relocated to 
North Carolina.

Procedural History

The veteran served on active duty from February 1978 to 
October 1995.

In October 1995, the RO received the veteran's claim of 
entitlement to service connection of Raynaud's disease.  In a 
November 1995 rating decision, the RO granted service 
connection for Raynaud's disease and assigned a 
noncompensable disability rating.  The veteran disagreed with 
the November 1985 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in June 1996. 

The veteran's appeal was previously before the Board in 
August 1997and in April 1999, at which times the Board 
remanded the case to the RO for additional development.  

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In March 2003, following the RO's return of the case file to 
the Board after the April 1999 remand, the Board undertook 
additional development of the issue on appeal pursuant to 
authority granted in 38 C.F.R. § 19.9(a)(2) (2002).  
Specifically, the Board determined that given the nature of 
the veteran's contentions concerning the frequency and 
severity of flare-ups, a VA examination was in order to 
specifically determine the manifestations and symptoms of 
Raynaud's disease experienced by the veteran as well as the 
frequency of the occurrence of such manifestations and 
symptoms.  In accordance with the Board's March 2003 
instructions, a VA examination was conducted in June 2003.  
The report from that examination has been associated with the 
veteran's VA claims folder and will be discussed in greater 
detail below.

The case was most recently before the Board in August 2003.  
At that time, the Board remanded the matter in accordance 
with the decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In that decision, the Federal Circuit 
determined that the regulations which allowed the Board to 
develop additional evidence were invalidated, to the extent 
that they allowed the Board to consider newly developed 
evidence in the first instance without waiver of the 
veteran's right to have that evidence first considered by the 
RO.  This claim was therefore returned to the RO for 
consideration of the evidence additionally developed by the 
Board.  

In a Supplemental Statement of the Case which was issued in 
September 2003, the RO confirmed and continued the previously 
assigned noncompensable disability rating for Raynaud's 
disease.  The veteran's VA claims folder was returned to the 
Board in August 2004.

Although the Board is acutely aware of the above-described 
history of this case, which involves three prior remands, for 
the reasons expressed below the Board has determined that the 
appeal must again be remanded to the RO.  The Board regrets 
this additional delay in resolving the veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran seeks an increased (compensable) rating for 
service connected Raynaud's disease.  Essentially, she 
contends that she suffers flare-ups consisting of blanching 
twice daily, has increased cold sensitivity in the winter and 
has lost strength in her hands due to the symptoms of the 
disease and for those reasons is entitled to an increased 
disability rating.  For the reasons set out immediately below 
the Board has determined that a remand is in order.  

Reasons for remand

As was described in the Introduction, the Board in a March 
2003 development memorandum directed that the examiner make a 
specific determination as to the nature of the manifestations 
of the veteran's service-connected Raynuad's disease, if any, 
and also should provide a specific determination of the 
frequency of any such manifestations.  The examiner's report 
did not meet the requirements of the Board's instructions.  
Cf. Stegall v. West, 11 Vet. App. 268 (1998) .  Specifically, 
the examiner, while confirming the diagnosis of "Raynaud's 
syndrome", did not provide the required statement of the 
frequency and manifestations of the veteran's disability.  
The examiner noted a reduced grip strength, but other than 
including the veteran's report of twice daily blanching 
episodes and cold sensitivity the examiner offered no comment 
as to the frequency or severity of the veteran's flare-ups.  
The severity of the veteran's Raynaud's disease thus remains 
unclear.  Under these circumstances, the Board does not have 
sufficient information to fairly decide this case.

In light of the veteran's assertions regarding the impact and 
frequency of her flare-ups, the Board has given thought as to 
whether it would be useful to schedule another examination at 
a time when the veteran's Raynaud's disease is more likely to 
be active, such as winter, so that additional testing can be 
conducted.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
[where fluctuating conditions escape detection on 
examination, VA must conduct an examination during the active 
stage of the disease].  The Board notes, however, that such a 
remedy may not be feasible in this case.  See Voerth v. West, 
13 Vet. App. 117 (1999).  In Voerth, the United States Court 
of Appeals for Veterans Claims distinguished Ardison as 
follows: " . . . in Ardison the appellant's worsened 
condition would last weeks or months while here the 
appellant's worsened condition would last only a day or two."  
See Voerth, 13 Vet. App. at 122-3.  Since the veteran asserts 
that her Raynaud's disease, while worse in the periods of 
cold weather, is primarily characterized by unforeseeable 
flare-ups which may last for only minutes per day, requiring 
that the veteran be referred for additional testing during a 
flare-up is not feasible.  

Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA should contact the veteran in 
order to determine whether she has 
recently been treated for her service-
connected Raynaud's disease.  The 
veteran should identify all such 
treatment records by name and location 
of the health care provider and the 
approximate date(s) of treatment.  Any 
such treatment records should be 
associated with the veteran's VA 
claims folder.   

2.  The veteran should then be 
scheduled for a VA examination with a 
physician to document the frequency 
and severity manifestations of 
Raynaud's disease.  If practicable, 
such examination should be scheduled 
for a cold weather period.  The claims 
folder and a copy of this remand must 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should determine whether the 
disorder is manifested by any episodes 
of blanching, flushing, sequential 
color changes, pain and/or 
paresthesias and, if so, how 
frequently these manifestations occur.  
If none of these manifestations are 
found on examination, the examiner 
should so state in the report.  The 
examiner should also state whether the 
veteran's subjective reports of 
manifestations of Raynaud's disease 
appear to be consistent with the 
objective medical evidence and/or the 
natural history of the disease.  Any 
diagnostic tests or studies which the 
examiner deems necessary for accurate 
assessment should be conducted.  The 
examination report must be associated 
with the veteran's VA claims folder.

3.  Thereafter, VBA should 
readjudicate the veteran's claim of 
entitlement to an increased rating.  
If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case, 
including any additional relevant law 
and regulations, and given the 
applicable time to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




